—In an action to recover damages for personal injuries, etc., plaintiffs appeal from an interlocutory judgment of the Supreme Court, Kings County (Morton, J.), dated February 10, 1984, which, upon a jury verdict on liability, determined that plaintiffs were 90% liable and defendant was 10% liable.
Interlocutory judgment affirmed, with costs.
No exceptions or objections having been taken to the court’s charge to the jury, any issues with respect thereto were not preserved for appellate review (CPLR 5501 [a] [3]). In any event, examination of the charge does not show it to have been so patently erroneous, confusing or inadequate as to require reversal and a new trial. We find plaintiffs’ other contentions to be without merit. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.